internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 - plr-116427-01 date date legend purchaser target sellers date a date b date c date d state m state n purchaser’s tax professional this is in response to a letter dated date requesting an extension of time to make a joint election pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a the material information submitted for review is summarized below purchaser and sellers request an extension to file a sec_338 election pursuant to sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the plr-116427-01 income_tax regulations the election regarding purchaser’s acquisition of target on date a purchaser is a c_corporation incorporated in state m target was incorporated in state n and had elected to be treated as an s_corporation for federal_income_tax purposes sellers owned all of the target stock on date a purchaser and sellers entered into a stock purchase agreement whereby purchaser acquired all of the target stock in exchange for cash in a fully taxable transaction on date b purchaser liquidated target it is represented that the stock purchase between purchaser and sellers is a qualified_stock_purchase as defined in sec_338 purchaser and sellers intended to make the election the election was due on date c however for various reasons the election was not made on or about date d which is after the due_date for the election purchaser’s tax professional discovered that the election was not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for purchaser’s target’s or sellers’ taxable_year s in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a plr-116427-01 regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and sellers to file the election provided purchaser and sellers show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government affidavits representations and information submitted from purchaser sellers and purchaser’s tax professional explain the circumstances surrounding the failure to make the election this information also establishes that the taxpayers relied on a qualified_tax professional the request for relief was initiated before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted and representations made we conclude the taxpayers have shown they acted reasonably and in good_faith in failing to make the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been met and granting relief will not prejudice the government therefore an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of the letter for purchaser and sellers to file the election with respect to the purchase of target stock on date a the above extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the fact it will not produce a lower tax_liability for purchaser target and sellers in the aggregate for all years to which the election applies than it would have had the election been timely made taking into account the time_value_of_money a determination thereof will be made upon audit of the federal_income_tax returns involved no opinion is expressed as to the taxpayers’ tax_liability for the years involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 purchaser and sellers must file the election in accordance with sec_1 h - d that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the plr-116427-01 form a copy of this letter should be attached to the election form purchaser and sellers having reported the acquisition as a sec_338 transaction must amend their applicable returns to attach a copy of the election and the information required therewith and a copy of this letter we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or any other tax consequences arising from the election in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however all essential facts are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest if any that would otherwise be applicable still apply purchaser must provide sellers with a copy of this letter this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate by senior technician reviewer branch
